

115 HR 5963 IH: To delay the reimposition of the annual fee on health insurance providers until after 2020.
U.S. House of Representatives
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5963IN THE HOUSE OF REPRESENTATIVESMay 24, 2018Mrs. Noem (for herself, Mrs. Walorski, Ms. Sinema, and Mr. Bera) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo delay the reimposition of the annual fee on health insurance providers until after 2020.
	
		1.Delay of reimposition of annual fee on health insurance providers until after 2020
 (a)In generalSection 9010(j)(3) of the Patient Protection and Affordable Care Act is amended by striking December 31, 2019 and inserting December 31, 2020. (b)Effective dateThe amendment made by this section shall apply to calendar years beginning after December 31, 2019.
			